Citation Nr: 1001762	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1958 to August 1961 and again with the United 
States Navy from July 1968 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in April 2009.  The Board finds the remand 
instructions were not in substantial compliance and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's low back disability is not a result of the 
Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
Veteran's low back disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2005, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008). Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This letter also explained to the Veteran why his 
claim for service connection was denied in January 1990.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, in March 2006 the Veteran was provided with a 
notice of effective date and disability rating regulations 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims he injured his lower back during service 
when he "fell down [two] flights of stairs to a cement 
floor."  After the Veteran awoke, he "reported to the 
emergency room on 12 [November] 1959."  See Statement in 
Support of Claim, dated January 2006.  The Veteran stated 
that as a result of the fall he injured his "back, right 
hip, right elbow, and [his] right leg."  See Notice of 
Disagreement, dated July 2005.  

The Veteran's service medical record shows the Veteran "fell 
down stairs of [building] 800A while on duty.  Contusions 
[and] abrasions to [right] elbow [and] buttocks."  The 
Veteran was "cleaned [and] advised to use ice packs" for 
his injuries."  See In-service treatment records, dated 
November 1959.  However, service treatment records from 
February 1958 to August 1961 and June 1968 to August 1969 
were absent of any complaint or treatment for a back 
condition.  See service treatment records, dated February 
1958 to August 1961 and June 1968 to August 1969.  
Furthermore, the August 1961 and August 1969 separation 
examination records do not report any abnormal back 
conditions or pain.  See Separation examination records, 
dated August 1961 and August 1969.

According to August 1980 VA treatment records, the VA 
examiner noted history of "disc thoracic spine" and was 
referred to a chiropractor.  See VA treatment examination, 
dated August 1980.  A September 1989 VA examination found 
"he is able to stand erect.  No evidence of paravertebral 
muscle spasm but he does have mild low lumbar tenderness in 
the midline.  Range of motion lumbar spine flexion 80 
degrees, extension 20 degrees."  See VA examination, dated 
September 1989.  In May 2004, the Veteran complained of low 
back pain with "history of injury in [the] past."  See VA 
treatment examination, dated May 2004.

The Veteran underwent a VA radiology examination in May 2002.  
The VA radiologist opined the Veteran's "vertebral body 
heights and alignment [were] normal. No abnormality of 
note."  See VA radiology examination, dated May 2002.  In 
July 2004, the Veteran underwent another VA radiology 
examination.  The record notes low back pain with history of 
degenerative disc disease.  The VA radiologist opined 
"lumbar vertebral body heights and alignment are normal. The 
intervertebral disc spaces are maintained.  Sacroiliac joints 
are normal."  See VA radiology examination, dated July 2004.  

However, in August 2004 the Veteran reported "worsening 
pain" with history of degenerative disc disease.  An August 
2005 VA examination noted the Veteran's history of "disc 
degeneration throughout lower thoracic and lumbar spine" 
based on the August 2004 VA treatment.  See VA treatment 
examination, dated August 2005. 

In April 2009, based on the evidence disc degeneration 
throughout lower thoracic and lumbar spine and the evidence 
of in-service injury, the Board found a medical opinion was 
needed and remanded this matter to the RO so that a VA 
examination could be scheduled.  See April 2009 Board 
Decision.

Subsequently, in May 2009, the Veteran underwent a VA 
examination for his lower back.  The physical examination 
revealed the Veteran is able to stand erect but uses a cane 
and moves slowly with a slight limp on his right side.  He 
was able to perform lumbar flexion of 0-80 degrees and 0-20 
degrees of extension.  The Veteran had 0-30 degrees of right 
and left lateral bending and 0-30 degrees of right and left 
lateral rotation.  The only evidence of pain on motion at the 
endpoint of lumbar extension.  There was no other evidence of 
pain, spasm or tenderness and no additional limitation of 
motion after repetitive motion.  The Veteran's motor and 
sensory were intact in the lower extremities.  See VA 
examination, dated June 2009.

The x-rays of the Veteran's lumbar spine noted "scoliosis 
with degenerative changes and narrowing of the L5-S1 disc.  
Mild compression fracture at T11, age in uncertain.  This is 
more likely than not an old finding."  Id. 

The VA examiner opined that based on all the evidence of the 
record, "it is more likely than not that the degenerative 
disc disease is associated with the aging process rather than 
post-traumatic in nature."  The VA examiner continued, 
"[t]here is simply insufficient evidence to support that the 
present degenerative disc disease of the lumbar spine is the 
direct and proximal result of any incident or occurrence in 
[service].  To opine otherwise would require that one resort 
to speculation."  Id. 

Although, the evidence indicates that the Veteran has been 
diagnosed with degenerative disc disease of the lower back, 
the Board finds that the claim must be denied as the 
evidence, namely the negative nexus opinion, does not 
indicate that the Veteran's low back  condition is related to 
the in-service injury and as the Board is unable to base 
service connection on speculation.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Slater v. Principi, 4 Vet. App. 43 
(1993); See also Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S. Ct. 1252 (2002) (it is not error for the 
Board value one medical opinion over another, as long as a 
rationale basis for doing so is given).

While the Veteran claims that a back injury incurred during 
service is linked to his current diagnosis of degenerative 
disc disease, generally, a lay person, while competent to 
report symptoms, is not competent to comment on the presence 
or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran 
is competent to report that he injured his back and the 
existence of symptoms such as low back pain, they are not 
competent to report a chronic disorder resulted form the 
alleged injury.  In this case, the objective medical evidence 
does not establish that a chronic disorder existed in-service 
as the records indicate negative disorders and normal low 
back conditions at separation.

The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this 
case, the first recorded post-service treatment for his lower 
back was in August 1980; fourteen years after the Veteran 
left service.  It is noted that low back degenerative disc 
disease was not diagnosed within a year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Board is sympathetic to the Veteran's claim, 
even if the Board conceded in-service low back injury, based 
on the normal findings at separation, the length of time 
between separation, and the initial manifestation of DDD the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for low back disability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


